DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 9/28/2021, is acknowledged. Claim 1 is amended. Claim 7 is canceled. Claims 1 – 6 and 9 – 12 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0069506 (“Brodt ‘506”; of record), in view of US 2006/0137779 (“Brodt ‘779”; of record).
Regarding claim 1, Brodt '506 teaches a method for producing a sheet metal component ([0002]; [0050]), the method comprising the steps of: providing a basic structure consisting of a hot formable material ([0051], L 4-7); cutting out of a patch (Fig. 1a, #3) from a first starting blank ([0052], L 4-7; Fig. 1a, #13); arranging the patch in a region of the basic structure to be reinforced such that the patch is a reinforcing structure ([0050], L 3-4 – “smaller, locally arranged reinforcing sheet”; [0057], L 1-4; Fig. 1a, #23); preliminarily or definitively fixing the reinforcing structure to the basic structure via an integrally bonded connection ([0057], L 5-7); heating the basic structure with the reinforcing structure arranged thereon to an austenitization temperature of between 850 and 930°C before press hardening ([0058], L 9-14), and press hardening the basic structure with the reinforcing structure arranged thereon ([0060]; [0064]), in a press hardening tool ([000], L 1-2; Fig. 1b, #21; Fig. 2) having an upper tool half ([0060], L 5-6; Fig. 3, #31) and a lower tool half ([0060], L 2-3; Fig. 3, #30).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the temperature range taught by Brodt ‘506 (between 850 and 930°C) encompasses the claimed austenitization temperature of the instant claim (substantially 900°C).
Brodt '506 does not teach cold forming the composite sheet prior to hot forming. 
Brodt '779 teaches a method of producing a metallic shaped part ([0002]). Brodt ‘779 teaches a step of cold forming the shaped part prior to hot forming ([0011]). Brodt ‘779 teaches that this cold forming step may be by means of a conventional cold-forming method, e.g. deep 
Moreover, Brodt '779 teaches that cold forming prior to hot forming reduces the wear of hot-forming tools ([0014]), reduces development costs ([0015]), and allows for shaping of complex part geometries ([0016]).
It would have been obvious to an ordinarily skilled artisan to add a cold forming step prior to the hot forming of Brodt '506 according to the teachings of Brodt ‘779. Adding such a cold forming processing step reduces wear of a downstream hot forming tool, reduces development costs, and allows for shaping of complex part geometries.
Regarding claim 2, Brodt ‘506 teaches that for the preliminary fixing, the basic structure is spot welded to the reinforcing structure by way of individual tacking points ([0076], L 5-12 & 15-18).
Regarding claim 3, Brodt ‘506 teaches that for the definitive fixing, the basic structure is completely circumferentially spot welded to the reinforcing structure along a circumference in the reinforcing structure ([0076], L 19-21).
Regarding claim 4, Brodt ‘506 teaches introducing a low melting material between the basic structure and the reinforcing structure ([0056], L 5-7 & 18-20; [0066], L 21-23) before spot welding the basic structure to the reinforcing structure ([0057]).

Regarding claim 5, Brodt ‘506 teaches that 22MnB5 may be used as the hot formable material ([0055], L 4) for the basic structure and/or the reinforcing structure ([0054], L 1-2).
Regarding claim 9, Brodt ‘506 teaches that the basic structure is a substantially flat main component (Fig. 1a, #2) which is cut out of a second starting blank ([0052]; Fig. 1a, #12).
Regarding claim 10, Brodt ‘506 teaches that the basic structure is designed as a second starting blank (Fig. 1a, #2) from which a substantially flat main component is cut after the preliminary fixing or definitive fixing of the reinforcing structure ([0070], L 3; [0072], L 5-8). 
Regarding claim 11, Brodt ‘506 teaches that after the press hardening, at least the basic structure is trimmed to a desired edge contour ([0072], L 1-15).
Regarding claim 12, Brodt ‘506 teaches that the sheet metal component is a motor vehicle structural component ([0002]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0069506 (“Brodt ‘506”; of record) in view of US 2006/0137779 (“Brodt ‘779”; of record) as applied to claim 1, and further in view of US 2006/0219334 (“Brodt ‘334”; of record).
Regarding claim 6, neither of Brodt ‘506 and Brodt ‘779 teach that the basic structure and/or the reinforcing structure has a zinc coating or a zinc-iron coating.
Brodt ‘334 teaches a method for producing a press-hardened component ([0001]). Brodt ‘334 teaches coating a press-hardened component blank with preferably a zinc alloy or zinc containing mixture so that the zinc is distributed substantially homogeneously over the entire 
It would have been obvious to an ordinarily skilled artisan to add a zinc coating layer to the basic sheet, reinforcing sheet, or the composite sheet. Such a zinc coating prevents corrosion of the steel.

Response to Arguments
Applicant’s remarks filed 9/28/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claim 1 distinguish over the prior art combination of record. The Examiner respectfully disagrees.
Applicant argues that Brodt ‘506, the primary reference, does not disclose a cold forming step prior to hot forming. The Examiner agrees with Applicant on this point. However, Applicant has then alleged that because Brodt ‘506 discloses hot forming, and not cold forming, there would be no reason to additionally include a cold forming step, as no most-particularly claimed by Applicant. Applicant has alleged that there is no need for two forming steps for the composite sheet structure, as this would not reduce wear of tools, reduce development costs, allow for shaping of complex part geometries, nor reduce cycle time. Applicant further alleges that modifying the hot forming of Brodt ‘506 to be cold forming would change the principle of operation and render it unsatisfactory for its intended purpose. The Examiner disagrees.
The Examiner notes that Applicant’s allegation that there is no need for two forming steps as addition of a cold forming step would not reduce wear of tools, reduce development costs, allow for shaping of complex part geometries, nor reduce cycle time, is simply an allegation which is unsupported by any evidence whatsoever. In fact, it directly refutes the teachings of Brodt ‘779. 
Applicant argues further that Brodt ‘779’s teaching of forming a part blank from a sheet blank by cold forming provides no teaching or suggestion that would motivate one of ordinary skill in the art to include that process in Brodt ‘506. Further, Applicant alleges that the benefits of Brodt ‘779 cited by the Examiner are not achieved by the cold forming itself, but rather, by the method of Brodt ‘779 of cutting a part blank before it is hardened. Applicant concludes that the reasons argued by the Examiner for adding the cold forming of Brodt ‘779 in Brodt ‘506 are misplaced. The Examiner finds this to be unpersuasive.
The Examiner notes with respect to the inclusion of a cold forming step, Brodt ‘779 teaches that since a part is now formed only slightly in the hot-forming tool; the tool wear of the hot-forming tool can therefore be considerably reduced ([0014]). Further, Brodt ‘779 teaches that since part geometry is produced (almost) completely by cold forming, the production of a part can be validated during the design phase by conventional forming simulations. This enables development costs for part and tool to be reduced ([0015]). Even further, Brodt ‘779 teaches that particular advantages can be achieved if a cold-forming method used for shaping part geometry to near net shape is a (multistage) deep-drawing method. Since multistage formability of a part blank is possible in the soft state, complex part geometries can also be shaped. Cutting tools are advantageously provided in the last stage of the deep-drawing tool, so that the trimming of the part blank is effected directly in the cold-forming tool ([0016]). The Examiner states that Brodt ‘779 explicitly describes three distinct advantages to cold forming prior to hot forming/press hardening, all of which would be appreciated in the method taught by Brodt ‘506. Regarding the 
Applicant argues further that Applicant claims a forming step in a forming tool and a press hardening step in a press hardening tool, whereas Brodt '506 only discloses a forming step in a forming tool. The Examiner finds this argument to be unpersuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735